Exhibit 99.1 JUST ENERGY GROUP INC. (THE “CORPORATION”) Annual Meeting of the holder(s) of Common Shares of the Corporation. June 28, 2012 REPORT OF VOTING RESULTS National Instrument 51-102 - Continuous Disclosure Obligations Section 11.3 Matters Voted Upon General Business Outcome of Vote by Proxy 1. The election of the nine nominees as directors of the Corporation for the ensuing year: Carried: John A. Brussa For: Withheld: Ken Hartwick For: Withheld: Gordon D. Giffin For: Withheld: Michael J.L. Kirby For: Withheld: Rebecca MacDonald For: Withheld: R. Roy McMurtry For: Withheld: Hugh D. Segal For: Withheld: Brian R.D. Smith For: Withheld: William F. Weld For: Withheld: 2. The appointment of Ernst & Young LLP, Chartered Accountants, as Auditors of the Corporation and to authorize the directors of the Corporationto fix their remuneration in that capacity. Carried For: Withheld 3. Approval of an ordinary resolution approving the Corporation’s approach to Executive Compensation as more fully described in the Information Circular. Carried For: Against:
